DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5, 7-8, 10, and 12 are amended.
Claim 14 is new.
Claims 4, 6, 9, and 13 are canceled.
Claims 1-3, 5, 7-8, 10-12, and 14 are pending.

Response to Remarks
35 U.S.C. § 101
Applicant generally contends that the independent claims are directed towards patent eligible subject matter.  Examiner respectfully disagrees for the reasons discussed below in connection with the subject matter eligibility rejection.

35 U.S.C. § 102
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-8, 10-12, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7-8, 10-11, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  There are two criteria for subject matter eligibility.  The first is that the claimed invention must be to one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter.  See MPEP 2106(I).  Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.  See MPEP 2106(I).  Here, claims1-3, 5, 10-11, and 14 are directed towards a machine, claim 7 is directed toward a method, and claim 8 is directed towards a manufacture.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of securely remitting money using one of a plurality of remittance services.  In particular, the claim recites receiving an approval from a user to remit money, identifying a key associated with the remittance service to be used to remit the money, securing an instruction to remit the money, and transmitting the instruction.  In other words, the claim recites Certain Methods of Organizing Human Activities recognized as reciting abstract ideas.  More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a).
at least one storage device, of which at least one stores computer readable instructions, and of which at least one comprises a key information table; and 
at least one processor configured to execute the stored computer readable instructions to: 
register in the key information table each of a plurality of key information in association with each of a plurality of remittance execution services for remittance of digital currency, and each of the plurality of key information which is used for each of the plurality of remittance execution services and each of the plurality of remittance execution services outside the remittance instruction apparatus providing services to a plurality of users; 
receive approval from the given user for remitting a remittance amount in the digital currency to a remittance destination with a remittance execution service; 
identify one or more first keys from the key information table based on the remittance execution service, the given user is one of the plurality of registered users in each of the plurality of remittance execution services; 
digitally sign or encrypt at least part of data included in a remittance instruction with the identified one or more first keys, the remittance instruction to remit the remittance amount in the digital currency to a remittance destination address corresponding to the remittance destination; and 
transmit the remittance instruction to the remittance execution service, wherein each of the plurality of key information includes the one or more first keys that differ for each remittance execution service and includes information that can uniquely identify the given user in the remittance execution service, and 
wherein each of the plurality of remittance execution services identifies one or more second keys corresponding to the identified one or more first keys transmitted from the remittance instruction apparatus, uses the one or more second keys to verify the remittance instruction and then writes remittance fact to a ledger corresponding to the digital currency according to the remittance instruction.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to MPEP 2106.04(d), additional elements that recite an instruction to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the additional elements of the storage device and processor are instructions to apply the abstract ideas using a computer and generally link the use of the abstract ideas to a particular technological environment, i.e., the blockchain environment.  Further, the additional elements of digitally signing a transaction and using a public key to verify the transaction are operations performed by a blockchain to validate a transaction.  In other words, these operations also generally link the use of the abstract ideas to a particular technological environment, i.e., the blockchain environment.  Further, the operations performed by the plurality of remittance execution services is outside the scope of the claim as only the remittance instruction apparatus is claimed.  Therefore, the operations of identifying one or more second keys, verifying the remittance instruction, and writing the remittance to a ledger all fail to alter the subject matter eligibility analysis.  Therefore, the claim as a whole fails to recite a practical application of the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to MPEP 2106.05, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities.  Such findings must be supported by the evidentiary requirements set forth in the Berkheimer Memo.  Here, as noted above, the additional elements of the storage device and processor are instructions to apply the abstract ideas using a computer and generally link the use of the abstract ideas to a particular technological environment, i.e., the blockchain environment.  Further, the additional elements of digitally signing a transaction and using a public key to verify the transaction are operations performed by a blockchain to validate a transaction.  In other words, these operations also generally link the use of the abstract ideas to a particular technological environment, i.e., the blockchain environment.  Further, the operations performed by the plurality of remittance execution services is outside the scope of the claim as only the remittance instruction apparatus is claimed.  Therefore, the operations of identifying one or more second keys, verifying the remittance instruction, and writing the remittance to a ledger all fail to alter the subject matter eligibility analysis.  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claim 7: Claim 7 recites abstract subject matter similar to that discussed above in connection with claim 1, and does so in the context of a process.  Therefore, the analysis discussed above in connection with claim 1 also applies to claim 7.
Accordingly, claim 7 is rejected as being directed towards patent ineligible subject matter.

Per Claim 8: Claim 8 recites abstract subject matter similar to that discussed above in connection with claim 1, and does so in the context of a manufacture.  Therefore, the analysis discussed above in connection with claim 1 also applies to claim 8.
Accordingly, claim 8 is rejected as being directed towards patent ineligible subject matter.

Per Claims 2-3, 5, 10-11, and 14: Claims 2-3, 5, 10-11, and 14 have also been analyzed for subject matter eligibility.  However, these claims also fail to recite patent eligible subject matter for the following reasons:
Claim 2 recites the abstract idea of notifying the payment recipient when the payment to the recipient has been confirmed, which is a Certain Method of Organizing Human Activities.  
Claim 3 recites the additional element of receiving and storing key information from a user, which fails to recite a practical application as it recites insignificant extra-solution activities, i.e., data gathering.  See MPEP 2106.05(g).  Further, it is well-understood, routine, and conventional activities as it is receiving data over a network and storing the data in memory.  See MPEP 2106.05(d)(II).  Therefore, it also fails to recite significantly more than the abstract ideas.
Claim 5 recites the abstract idea of calculating an exchange rate between two currencies, which is a Certain Method of Organizing Human Activities.
Claim 10 recites the abstract idea of filtering payment options based on the time it takes to process a transaction, which is a Certain Method of Organizing Human Activities.
Claim 11 recites recording the transactions in a ledger, which is a Certain Method of Organizing Human Activities.
Claim 14 recites the additional elements of receiving a public key address and using the public key address to obtain a public key, which fails to recite a practical application as it recites insignificant extra-solution activities, i.e., data gathering.  See MPEP 2106.05(g).  Further, it is well-understood, routine, and conventional activities as it is receiving data over a network.  See MPEP 2106.05(d)(II).  Therefore, it also fails to recite significantly more than the abstract ideas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5, 7-8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0340586 to Sheng et al. in view of NPL Mastering Bitcoin by Andreas M. Antonopoulos (dated December 2014) (hereinafter “Mastering Bitcoin”).
Per Claim 1: Sheng discloses:
A remittance instruction apparatus comprising: (see Sheng at Abstract: Methods and apparatuses are described for conducting cross-blockchain currency transactions.)
at least one storage device, of which at least one stores computer readable instructions, and of which at least one comprises a key information table; and (see Sheng at ¶ 31: The database 110 comprises transient and/or persistent memory for data storage that is used in conjunction with the process of conducting cross-blockchain currency transactions as described herein.  See also ¶ 33: Generally, an electronic wallet (or digital wallet) in this context is a software program that stores public and private cryptography key pairs, which are used by exchanges to withdraw currencies from or deposit currencies to the electronic wallet.)
at least one processor configured to execute the stored computer readable instructions to: (see Sheng at ¶ 103: The implementation can be as a computer program product, i.e., a computer program tangibly embodied in a machine-readable storage device, for execution by, or to control the operation of, a data processing apparatus, e.g., a programmable processor, a computer, and/or multiple computers.)
register in the key information table each of a plurality of key information in association with each of a plurality of remittance execution services for remittance of digital currency, and each of the plurality of key information which is used for each of the plurality of remittance execution services and each of the plurality of remittance execution services outside the remittance instruction apparatus providing services to a plurality of users; (see Sheng at ¶ 33: Generally, an electronic wallet (or digital wallet) in this context is a software program that stores public and private cryptography key pairs, which are used by exchanges to withdraw currencies from or deposit currencies to the electronic wallet.  See also ¶ 32: The client interface module 106 a receives (202) a request for a conversion of an amount of the first currency, which is listed for trading on at least one of a plurality of cryptocurrency exchanges, to an amount of the second currency listed for trading on at least one of the plurality of cryptocurrency exchanges. For example, a user at client device 102 a can launch a native application (or ‘app’) installed on the device, which establishes a network connection (e.g., TCP, HTTP, HTTPS) with the server computing device 106. The app can present a user interface on the client device 102 a that enables the user to set up a proposed currency exchange transaction for submission to the server computing device 106.)
receive approval from the given user for remitting a remittance amount in the digital currency to a remittance destination with a remittance execution service; (see Sheng at ¶ 34: In one example, to withdraw funds from an electronic wallet, a computing device that executes the electronic wallet software generates a payment instruction that indicates certain information, such as: currency type, currency amount, and address of the electronic wallet to which the currency will be sent.)
identify one or more first keys from the key information table based on the remittance execution service, the given user is one of the plurality of registered users in each of the plurality of remittance execution services; (see Sheng at ¶ 33: Generally, an electronic wallet (or digital wallet) in this context is a software program that stores public and private cryptography key pairs, which are used by exchanges to withdraw currencies from or deposit currencies to the electronic wallet.)
digitally sign or encrypt at least part of data included in a remittance instruction with the identified one or more first keys, the remittance instruction to remit the remittance amount in the digital currency to a remittance destination address corresponding to the remittance destination; and (see Sheng at ¶ 34: The computing device then digitally signs the payment instruction using the private key stored in the electronic wallet—which demonstrates ownership of the currency in the electronic wallet.)
transmit the remittance instruction to the remittance execution service, wherein each of the plurality of key information includes the one or more first keys that differ for each remittance execution service and includes information that can uniquely identify the given user in the remittance execution service, and (see Sheng at ¶ 34: The computing device transmits the signed payment instruction to any of the other computing devices (i.e., a validator node) that comprise the network (e.g., in a single blockchain or across blockchains).  See also ¶ 33: For example, the user can maintain one electronic wallet (or multiple electronic wallets) that store information associated with transactions on different blockchains that are associated with the user's cryptocurrency balances.)
However, Sheng fails to disclose, but Mastering Bitcoin, an analogous art of cryptocurrency transactions, discloses:
wherein each of the plurality of remittance execution services identifies one or more second keys corresponding to the identified one or more first keys transmitted from the remittance instruction apparatus, uses the one or more second keys to verify the remittance instruction and then writes remittance fact to a ledger corresponding to the digital currency according to the remittance instruction. (Examiner’s Note: the remittance execution services and the operations they perform are outside the scope of the invention as only a remittance instruction apparatus is claimed.  Further, such interpretation is bolstered by the claim recitation that the remittance execution services are outside the remittance instruction apparatus.  However, for compact prosecution purposes, the following citations are provided: Mastering Bitcoin at p. 62: When spending bitcoins, the current bitcoin owner presents their public key and a signature (different each time, but created from the same private key; see (to come)) in a transaction to spend those bitcoins. Through the presentation of the public key and signature everyone in the bitcoin network can verify and accept the transaction as valid, confirming that the person transferring the bitcoins owned them at the time of the transfer.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheng so that the sender’s public key is used to verify the signature of the transaction using the techniques disclosed in Mastering Bitcoin.  One of ordinary skill in the art would have been motivated to do so increase the security of the transactions.

Per Claim 7: Claim 7 recites subject matter similar to that discussed above in connection with claim 1, and does so in the context of a process, which Sheng also discloses (see Abstract: Methods and apparatuses are described for conducting cross-blockchain currency transactions.)

Per Claim 8: Claim 8 recites subject matter similar to that discussed above in connection with claim 1, and does so in the context of a non-transitory computer readable medium, which Sheng discloses (see ¶ 103: The implementation can be as a computer program product, i.e., a computer program tangibly embodied in a machine-readable storage device, for execution by, or to control the operation of, a data processing apparatus, e.g., a programmable processor, a computer, and/or multiple computers.)

Per Claim 3: The combination of Sheng and Mastering Bitcoin discloses the subject matter of claim 1, from which claim 3 depends.  Sheng further discloses:
store key definitions related to each key included in the key information for each of the plurality of remittance execution services; and (see Sheng at ¶ 33: For example, the user can maintain one electronic wallet (or multiple electronic wallets) that store information associated with transactions on different blockchains that are associated with the user's cryptocurrency balances. Generally, an electronic wallet (or digital wallet) in this context is a software program that stores public and private cryptography key pairs, which are used by exchanges to withdraw currencies from or deposit currencies to the electronic wallet.)
receive key information which the given user can use for a specific remittance execution service from the given user, and register, using the key definitions, each key included in the received key information in the at least one storage device in association with the specific remittance execution service. (see Sheng at ¶ 33: For example, the user can maintain one electronic wallet (or multiple electronic wallets) that store information associated with transactions on different blockchains that are associated with the user's cryptocurrency balances. Generally, an electronic wallet (or digital wallet) in this context is a software program that stores public and private cryptography key pairs, which are used by exchanges to withdraw currencies from or deposit currencies to the electronic wallet.)

Per Claim 5: The combination of Sheng and Mastering Bitcoin discloses the subject matter of claim 1, from which claim 5 depends.  Sheng further discloses:
receive board information from the remittance execution service; (see Sheng at ¶ 37: Continuing with FIG. 3, the user can enter an amount of the first currency to be withdrawn (e.g., 0.5 BTC) and the app communicates with the cryptocurrency trading module 106 e to determine a corresponding amount of the second currency to be received in exchange (e.g., 6.983664 ETH). In some embodiments, to execute the exchange, a transfer fee may be required (in this case, 157.2337 SWFTC, or SWFTCoin); the user interface displays the transfer fee amount 306 to the user.)
determine a conversion rate between the digital currency and another currency from the board information; and (see Sheng at ¶ 37: Continuing with FIG. 3, the user can enter an amount of the first currency to be withdrawn (e.g., 0.5 BTC) and the app communicates with the cryptocurrency trading module 106 e to determine a corresponding amount of the second currency to be received in exchange (e.g., 6.983664 ETH). In some embodiments, to execute the exchange, a transfer fee may be required (in this case, 157.2337 SWFTC, or SWFTCoin); the user interface displays the transfer fee amount 306 to the user.)
calculate a converted amount converted from the remittance amount to another currency based on the conversion rate. (see Sheng at ¶ 37: Continuing with FIG. 3, the user can enter an amount of the first currency to be withdrawn (e.g., 0.5 BTC) and the app communicates with the cryptocurrency trading module 106 e to determine a corresponding amount of the second currency to be received in exchange (e.g., 6.983664 ETH). In some embodiments, to execute the exchange, a transfer fee may be required (in this case, 157.2337 SWFTC, or SWFTCoin); the user interface displays the transfer fee amount 306 to the user.)

Per Claim 10: The combination of Sheng and Mastering Bitcoin discloses the subject matter of claim 1, from which claim 10 depends.  Sheng further discloses:
narrow down digital currencies that can be expected to be remitted within a predetermined time according to remittance time history information for each of a plurality of digital currencies; and (see Sheng at ¶ 39: The advantage provided by the systems and methods described herein is that the system automatically identifies the series of currency transactions (including which exchanges and/or cryptocurrencies to use based upon price, cost, latency and the like) to obtain an optimal value for the transaction.)
receive the remittance information from the given user for remitting the remittance amount in the digital currency included in the narrowed down digital currencies to the remittance destination with the remittance execution service. (see Sheng at ¶ 47: The cryptocurrency trading module 106 e identifies (206) one of the one or more sequences of currency transactions associated with an optimal value based upon one or more of: a market price of the first currency, a market price of the second currency, an exchange fee associated with one or more of the currency transactions in the sequence of currency transactions, or a latency associated with the sequence of currency transactions. For example, it may be preferable to execute a sequence of currency transactions with a lower latency to take advantage of specific pricing or timing constraints, instead of a sequence with a higher latency that may not execute within enough time to achieve the specific pricing or timing constraints.)

Per Claim 11: The combination of Sheng and Mastering Bitcoin discloses the subject matter of claim 1, from which claim 11 depends.  Sheng further discloses:
wherein each of the plurality of remittance execution services records the remittance fact on blockchain as the ledger. (see Sheng at ¶ 3: A blockchain is a decentralized, public ledger of all transactions involving the associated cryptocurrency.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng and Mastering Bitcoin as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2015/0254662 to Radu.
Per Claim 2: The combination of Sheng and Mastering Bitcoin discloses the subject matter of claim 1, from which claim 2 depends.  However, the combination of Sheng and Mastering Bitcoin fails to disclose, but Radu, an analogous art of transaction platforms, discloses:
notify the remittance destination of a payment notification when a transaction record corresponding to the digital currency based on the remittance instruction satisfies a predetermined confirmation condition, (see Radu at ¶ 147: At block 1134, the WSP computer 208 transmits an acknowledgment message to the PSP/acquirer computer 206 to confirm that payment has been duly made for the current transaction. Block 1136 then follows. At block 1136, the PSP/acquirer computer 206 transmits an acknowledgment message to the merchant POI terminal 204 to confirm that payment has duly been made for the current transaction. Block 1138 then follows, at which the purchase transaction at the retail store is completed. For example, the merchant POI terminal 204 may display to the merchant's sales associate an indication that payment has been acknowledged/confirmed, and may print a suitable receipt for the customer/mobile device user 210.)
wherein the predetermined confirmation condition is a confirmation condition for determining whether the transaction record has been confirmed by one or more other apparatuses and is updated in the remittance instruction apparatus or externally for each remittance instruction. (see Radu at ¶ 146: Continuing to refer to FIG. 11B, block 1132 follows block 1130. At block 1132, the WSP computer 208 receives a substantially conventional authorization response message, which originated from the issuer 112 and which was routed to the WSP computer 208 via the payment network. It will next be assumed that the authorization response indicates approval by the issuer of the authorization request initiated by the WSP computer 208 (or, if more than one payment card account had been selected by the user, it is assumed that all of the authorization responses from the issuers indicate approval), in which case, block 1134 follows block 1132.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheng so that users of the cryptocurrency exchange platform are notified of confirmed transactions using the techniques disclosed in Radu.  One of ordinary skill in the art would have been motivated to do so that the user would know that an exchange has been completed without having to take any action.

Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng and Mastering Bitcoin as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2015/0088756 to Makhotin et al.
Per Claim 12: The combination of Sheng and Mastering Bitcoin discloses the subject matter of claim 1, from which claim 12 depends.  Sheng further discloses:
receive remittance information as the approval; and (see Sheng at ¶ 34: In one example, to withdraw funds from an electronic wallet, a computing device that executes the electronic wallet software generates a payment instruction that indicates certain information, such as: currency type, currency amount, and address of the electronic wallet to which the currency will be sent.)
However, the combination of Sheng and Mastering Bitcoin fails to disclose, but Makhotin, an analogous art of digital signatures and transactions, discloses:
verify, using public key of the remittance destination, that at least part of the remittance information is digitally signed with private key of the remittance destination. (see Makhotin at ¶ 166: For example, in some embodiments, the remote key manager 140 may validate a signature on any transaction data (if signed by the merchant computer 130 or corresponding transaction processor with the received public key certificate). Typically, the signature may be validated using the public key included in the merchant certificate by extracting the merchant computer public key from the merchant certificate.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheng to validate signatures regarding remittance information as disclosed in Makhotin.  One of ordinary skill in the art would have been motivated to do so to increase the security of the transaction.

Per Claim 14: The combination of Sheng, Mastering Bitcoin, and Makhotin discloses the subject matter of claim 12, from which claim 14 depends.  However, Sheng fails to disclose, but Mastering Bitcoin discloses:
receive the remittance information including a public key address where the public key of the remittance destination is stored and acquire the public key using the public key address. (see Mastering Bitcoin at p. 17: Unlike a QR code that simply contains a destination bitcoin address, a “payment request” is a QR encoded URL that contains a destination address, a payment amount and a generic description such as “Bob’s Cafe”. This allows a bitcoin wallet application to pre-fill the information used to send the payment while showing a humanreadable description to the user. You can scan the QR code above with a bitcoin wallet application to see what Alice would see.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheng so that the transactions include information for retrieving the public address of the recipient using the techniques disclosed in Mastering Bitcoin.  One of ordinary skill in the art would have been motivated to do so to more efficiently create a cryptocurrency transaction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2018/0158042 discloses a method including determining, at a point-of-sale terminal at a store of a merchant, a payment amount for one or more items to be purchased from the merchant by a consumer in a transaction. The method also can include generating a transaction code including a merchant public identifier, the payment amount, a transaction identifier for the transaction, and a digital signature. The method additionally can include providing the transaction code to a mobile device being used by the consumer, such that the mobile device verifies the digital signature and sends a request to pay the merchant for the payment amount from a first account of the consumer maintained by a first financial institution, such that the first financial institution, upon receiving the request to pay, retrieves from a transaction system an account identifier of a second account of the merchant maintained by a second financial institution based on the merchant public identifier, and such that the first financial institution sends to the transaction system payment information regarding a payment to be made to the second account from the first account. The transaction system can be maintained by an entity that is different from the merchant, the first financial institution, and the second financial institution. The payment information can be routed through the transaction system to the second financial institution. The payment information can include the transaction identifier, the account identifier of the second account, and the payment amount. The method further can include receiving, at the point-of-sale terminal, a notification of payment for the transaction in real-time while the consumer remains at the store of the merchant. Other embodiments are provided.
U.S. Patent Pub. No. 2012/0296821 discloses a payment service provider includes a database storing a plurality of buyer-identity/buyer's-payment-source-account associations, each having a unique identifier assigned thereto, and a payment service provider transaction device configured to: 1) communicate with at least one of a transaction device of the buyer and/or a transaction device of a seller; 2) receive an authorization from the buyer to make a payment from a selected one of the buyer's payment source accounts to a designated one of the seller's payment depository accounts, the authorization including a specified payment amount and the unique identifier associated with the selected buyer's payment source account from which the buyer desires the payment to be made; and 3) effect a transfer of the specified payment amount from the selected buyer's payment source account to the designated seller's account.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B.K./Examiner, Art Unit 3685                     


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685